Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Percy Lee Clay and Diane Clay appeal the district court’s order granting summary judgment in favor of CitiMortgage, Inc., on their claims for breach of contract, conversion, and intentional infliction of emotional distress. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Clay v. Citimortgage, Inc., No. 1:08-cv-00925-WO-PTS, 2011 WL 3511579 (M.D.N.C. Aug. 11, 2011). We deny the Clays’ motions to recuse and we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.